 1                                                              The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
        UNITED STATES OF AMERICA,                        NO. CR19-0099JLR
11
                              Plaintiff,
                                                         PROTECTIVE ORDER
12
                         v.
13
        URIEL URIAS-GOMEZ,
14
                              Defendant.
15
16         Upon the unopposed motion of the United States, and the Court being advised as
17 to the nature of this case, hereby finds,
18         FOR THE REASONS stated in the United States’ motion, there is a basis to
19 support the United States’ concerns, and there is good cause for the requested Discovery
20 Protective Order in order to advance the goals of protecting a confidential source and
21 undercover officers from disclosure of personal information, protecting ongoing
22 investigations, and avoiding the potential for harassment, tampering, or retaliation.
23         The Court therefore grants the motion and enters the following Protective Order,
24 pursuant to Rule 16(d)(1), Federal Rules of Criminal Procedure:
25 1.      Protected Material
26         The United States will make available copies of Protected Materials, including those
27 filed under seal, to defense counsel to comply with the government’s discovery obligations.
28 Possession of copies of the Protected Materials is limited to the defense attorneys of record,
     United States v. Urias-Gomez, CR19-99 JLR                            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Protective Order - 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1 and investigators, paralegals, law clerks, experts and assistants for the defense attorneys of
 2 record (hereinafter collectively referred to as members of the defense team). Protected
 3 Materials will be marked and labeled as “Protected Material,” including:
 4                  a.      Audio, video, photographic, and written recordings of the confidential
 5                          source (“CS”) and undercover officers (“UCs”) used by law
 6                          enforcement in investigating this case;
 7                  b.      Personal information related to the CS and UCs, including any
 8                          documents provided by the government containing personal
 9                          information about or related to the CS or UCs.
10         As used in this Order, the term “personal information” includes a person’s full name,
11 picture or likeness, voice recording, date of birth, Social Security number (or other
12 identification information), driver’s license number, address, telephone number, location
13 of residence or employment, school records, juvenile criminal records, and other
14 confidential information.
15         2.       Scope of Review of Protected Material
16         The attorneys of record and members of the defense team may display and review
17 the Protected Material with Defendant. The attorneys of record and members of the
18 defense team agree that providing copies of the Protected Material to Defendant and other
19 persons is prohibited and they will not duplicate or provide copies of Protected Material to
20 Defendant and other persons, absent the government’s express written permission.
21         The United States Attorney’s Office for the Western District of Washington is
22 similarly allowed to display and review the Protected Material with lay witnesses, but is
23 otherwise prohibited from providing copies of the Protected Material to lay witnesses, i.e.
24 non-law enforcement witnesses.
25         3.       Consent to Terms of Protective Order
26         Members of the defense team shall provide written consent and acknowledgement
27 that they will each be bound by the terms and conditions of this Protective Order. The
28 written consent need not be disclosed or produced to the United States unless requested by
     United States v. Urias-Gomez, CR19-99 JLR                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     Protective Order - 2
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1 the Assistant United States Attorney and ordered by the Court.
 2         4.       Parties’ Reciprocal Discovery Obligations
 3         Nothing in this order should be construed as imposing any discovery obligations on
 4 the government or Defendant that are different from those imposed by statute, case law,
 5 the Federal Rules of Criminal Procedure, and the Local Criminal Rules.
 6         5.       Disputes Over Scope of Protective Order
 7         If any party believes that material has been improperly designated as Protected,
 8 that party may seek a further order of this Court; provided, however, that the party shall
 9 not disseminate the disputed Protected Material until the Court has ruled.
10         6.       Filing of Protected Material
11         Any Protected Material that is filed with the Court in connection with pre-trial
12 motions, trial, sentencing, or other matter before this Court, shall be filed under seal and
13 shall remain sealed until otherwise ordered by this Court. This does not entitle either party
14 to seal their filings as a matter of course. The parties are required to comply in all respects
15 to the relevant local and federal rules of criminal procedure pertaining to the sealing of
16 court documents.
17         7.       Nontermination
18         The provisions of this Order shall not terminate at the conclusion of this prosecution.
19         DATED this 20th day of June, 2019.


                                                       A
20
21
22                                                     The Honorable James L. Robart
23                                                     U.S District Court Judge

24
25 Presented by:
26
   /s/ Lyndsie R. Schmalz
27 LYNDSIE R. SCHMALZ
28 Assistant United States Attorney
     United States v. Urias-Gomez, CR19-99 JLR                            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Protective Order - 3
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
